 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8   KYONG OK YU, et al.,                                   NO. C17-1249-JPD
 9                                  Plaintiffs,
10          v.                                              MEMORANDUM OPINION
11   FIVE BOARS, LLC, et al.,
12                                  Defendants.
13

14                                         I.      INTRODUCTION

15          This matter was tried to the Court, sitting without a jury, on September 24-26, 2018.

16   Dkts. 81, 82, 84. Plaintiffs claim that defendants willfully failed to pay plaintiffs for all the

17   hours they worked at the Seal’s Motel between 2013 and 2016, in violation of the overtime

18   provisions of the Fair Labor Standards Act (“FLSA”).1 In addition, plaintiffs contend that

19   defendants breached oral agreements to (1) purchase a restaurant or similar business valued at

20   approximately $300,000 for the plaintiffs in exchange for their continued work at the motel;

21   (2) provide plaintiffs with $30,000 cash for plaintiffs to start up a new business; and (3) give

22   plaintiffs the value of three months rent plus a security deposit for a new apartment following

23          1
             Plaintiffs assert that because defendants’ conduct was willful, the statute of limitations
     should be extended from two to three years and plaintiffs should be awarded liquidated
24
     damages.

     MEMORANDUM OPINION - 1
 1   the sale of the motel. Defendants oppose plaintiffs’ calculation of the damages owed under

 2   FLSA, and ask the Court to enforce the two-year statute of limitations for plaintiffs’ claims for

 3   wages and find that any violation of FLSA was not willful. Defendants further argue that any

 4   other alleged promises, even if made, to pay plaintiffs additional sums are not legally

 5   enforceable agreements.

 6          The Court has now considered the evidence presented at trial, the exhibits admitted into

 7   evidence, the parties’ briefs, and the arguments of counsel. This memorandum opinion will

 8   constitute the Court’s Findings of Fact and Conclusions of Law.

 9                                     II.     FACTUAL FINDINGS

10          The following facts have been admitted in this case pursuant to the Court’s Order dated

11   August 28, 2018, or were established at trial.2 This case turned out to be a bitter family

12   dispute. The animosity between the four major witnesses, plaintiffs Kyong Ok Yu and Un

13   Nam Yu (“Mrs. and Mr. Yu”) and defendants Eun Kyu Kim and Chu Hwang Kim (“Mr. and

14   Mrs. Kim”), was evident throughout. Unfortunately, this animosity led to no primary witness

15   being particularly credible.

16          Defendants Mr. and Mrs. Kim have owned the Seal’s Motel, located at located 12035

17   Aurora Ave N, Seattle, WA 98133, since September 2006 when they purchased it for $2.25

18   million, until they sold it to a third party on or about August 2, 2016. The motel has

19   approximately 38 rooms, and is more than fifty years old. Defendant Five Boars, LLC, which

20   was entirely owned and managed by Mr. and Mrs. Kim, operated the business of the Seal’s

21   Motel, while the Kims own the real property. Five Boars, LLC dissolved in 2016.

22          2
               On July 19, 2018, plaintiffs moved the Court to admit as facts certain statements
     based on defendants’ failure to respond to the request for admissions pursuant to Fed. R. Civ.
23
     P. 36. Dkt. 53. See also Dkt. 54 (Park Decl.). Defendants failed to respond to plaintiffs’
     motion, or the request for admissions. Accordingly, on August 28, 2018, the Court granted
24
     plaintiffs’ motion, and deemed the facts admitted. Dkt. 66.

     MEMORANDUM OPINION - 2
 1          Seal’s Motel is located on the “Aurora corridor,” with a cluster of nearby motels which

 2   are mostly independently owned and operated. In addition to travelers, tourists, and out of

 3   state visitors, Seal’s Motel customers regularly included long-term customers who often stayed

 4   more than one month, transients, and homeless persons who were supported by churches or

 5   governmental agencies. Over the years, the motel has had occasional difficulties with

 6   prostitutes, drug users, and transients.3

 7          Before hiring the plaintiffs to work at the motel, the Kims worked in the front office of

 8   the Seal’s Motel themselves as owner-operators. During this time, they performed the duties

 9   of motel clerk or receptionist, room cleaner, and handyman. While staffing the reception desk

10   at the motel, defendants sometimes admitted customers at all hours, including from 10 p.m. to

11   8 a.m., and were awakened by customers ringing the buzzer or knocking on the front office

12   door. Thus, defendants knew that motel customers could knock on the front office door

13   between 10 p.m. to 8 a.m. to awaken the employee staying next to the front office for various

14   concerns. Defendants had also posted the minimum wage and the overtime wage requirements

15   poster in the laundry room below the employee quarter next to the Seal’s Motel’s front office,

16   reflecting their understanding that they were required to pay the minimum wage and overtime

17   wage to their motel employees.

18          In September 2010, defendants hired Mrs. Yu, who is Mr. Kim’s cousin, as a motel

19   employee. She worked at the motel from March 2010 to July 2016. Mrs. Yu worked primarily

20   as a Seal’s Motel’s front office receptionist admitting and discharging the motel customers,

21
            3
              For example, a dead woman was found at Seal’s Motel in December 2013, who police
22
     suspect died as a victim of foul play or crime. Seattle Police shot and killed a knife-armed man
     at the motel in January 2009. The motel was temporarily shut down by Washington State
23
     Department of Health on or about June 2008 due to safety issues, including broken smoke
     detectors, soiled mattresses, exposed electrical wiring, and drug paraphernalia found in the
24
     motel rooms.

     MEMORANDUM OPINION - 3
 1   collecting room charges, making room availability reports, making room cleaning reports and

 2   occasionally cleaning motel rooms, and doing laundry of motel linens. She also ordered motel

 3   supplies. Mrs. Yu and her husband, Mr. Yu, stayed in the living quarters next to the Seal

 4   Motel’s front office. Mrs. Yu admitted Seal’s Motel’s customers at any time of the day or

 5   night as needed, and took care of customers’ issues, security issues, and problems of the motel.

 6   Defendants were aware that Mrs. Yu rented out motel rooms to walk-in customers from 10

 7   p.m. to 8 a.m. the following morning, based upon the revenues received from these

 8   transactions. Defendants never made any attempt to stop Mrs. Yu from working between the

 9   hours of 10 p.m. to 8 a.m., or had any written policy (or initiated negative employment action)

10   to discourage Mr. and Mrs. Yu from working overnight. On the contrary, the motel’s front

11   office had an electric buzzer for customers to ring for an employee to assist them after-hours.

12          Defendants reported to the Washington State Employment Security Department and/or

13   Department of Labor and Industries that Mrs. Yu worked 160 hours per month for Seal’s

14   Motel, for the employment period 2013 to 2016. Defendants paid her a fixed salary, excluding

15   taxes, of $3,000.00 per month.4 Defendants did not have a time clock to record the actual

16   hours worked by the employees of Seal’s Motel, and they did not record the actual hours

17   worked by plaintiffs.

18          While Mrs. Yu was employed at the Seal’s Motel, she was not a professional employee

19   with a professional license, an executive employee, an administrative employee, or otherwise

20   involved in the hiring/firing of employees, bookkeeping, accounting, tax reporting, payroll

21   accounting, payroll check writing, vendor payments, or other administrative works. Rather,

22   Mr. and Mrs. Kim performed the hiring and firing of the employees, the bookkeeping,

23          4
               Defendants did not pay taxes (including social security taxes) on behalf of Mrs. Yu
     for the cash portion of the wages paid to her. Moreover, plaintiffs did not declare their income
24
     for the cash portion received on their income taxes.

     MEMORANDUM OPINION - 4
 1   accounting, tax reporting, payroll accounting, payroll check writing, vendor payments, and

 2   other administrative works, in conjunction with their accountant.

 3          Mr. Yu was employed by defendants at the motel from December 2013 to July 2016.

 4   Mr. Yu worked primarily as the Seal’s Motel’s handyman or occasional front office

 5   receptionist admitting and discharging the motel customers. As needed, he collected room

 6   charges, cleaned the motel parking lots, did security checks of the motel, and resolved issues

 7   with motel customers. He infrequently assisted in cleaning motel rooms and laundering motel

 8   linens as needed. Defendants reported to Washington State Employment Security Department

 9   and/or Department of Labor and Industries that Mr. Yu worked 80 hours per month between

10   December 1, 2013 and December 31, 2015, and 70 hours per month between January 1, 2016

11   and July 31, 2016.5 He was paid a salary of $2,000 per month.

12          Mrs. Yu worked more than eight hours per day, for the each day she worked for Seal’s

13   Motel, and more than forty hours per week for the years 2013-2016. However, defendants did

14   not pay Mrs. Yu any overtime wage for the years 2013-2016. Although the Court granted

15   plaintiffs’ July 2018 motion to admit as facts certain statements based upon defendants’ failure

16   to respond to the requests for admissions, Dkt. 66, which included a request that defendants

17   admit Mr. Yu also worked more than eight hours per day and more than forty hours per week

18   for the years 2013-2016 without payment of overtime wages by defendants, the evidence

19   received at trial was clearly to the contrary as will be explained below. Mr. Yu did not work

20   more than eight hours per day, or more than forty hours per week. The evidence in this case

21   will trump the finding that would otherwise be adopted due to the defendants’ failure to

22   respond to the requests for admission.

23          5
              Defendants did not pay taxes (including social security taxes) on behalf of Mr. Yu for
     the cash portion of the wages paid to him. In addition, plaintiffs did not declare the cash
24
     portion of his salary as income.

     MEMORANDUM OPINION - 5
 1                                           III.    DISCUSSION

 2          A. The Minimum Wage and Overtime Provisions of the Fair Labor Standards Act

 3          The Fair Labor Standards Act (“FLSA”) was enacted “to raise substandard wages and

 4   to give additional compensation for overtime work as to those employees within its ambit,

 5   thereby helping to protect this nation ‘from the evils and dangers resulting from wages too low

 6   to buy the bare necessities of life and from long hours of work injurious to health.’” U.S. v.

 7   Rosenwasser, 323 U.S. 360, 361 (1945) (quoting Sen. Rep. No. 884 (75th Cong., 1st Sess.) at

 8   4). The purpose of the statute is to guarantee “the maintenance of the minimum standard of

 9   living necessary for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202.

10   One of its “principal purposes . . . is to ensure that employees are provided appropriate

11   compensation for all hours worked.” Ballaris v. Wacker Siltronic Corp., 370 F.3d 901, 913

12   (9th Cir. 2004). As a remedial statute, in construing the FLSA, courts “must be mindful of the

13   directive that it is to be liberally construed to apply to the furthest reaches consistent with

14   Congressional direction.” Biggs v. Wilson, 1 F.3d 1537, 1539 (9th Cir. 1993) (citing Mitchell v.

15   Lublin, McGaughy & Assoc., 358 U.S. 207, 211 (1959)). “The FLSA’s minimum wage and

16   overtime provisions are central among the protections the Act affords to workers.” Adair v.

17   City of Kirkland, 185 F.3d 1055, 1059 (9th Cir. 1999).6

18

19          6
                Specifically, § 206 of the FLSA, which sets forth the minimum wage requirement,
20
     provides:
21
            Every employer shall pay to each of his employees who in any workweek is
            engaged in commerce or in the production of goods for commerce, or is employed
22
            in an enterprise engaged in commerce or in the production of goods for
            commerce, wages at ... $7.25 an hour ...
23
     29 U.S.C. § 206.
24


     MEMORANDUM OPINION - 6
 1           In addition to the minimum wage requirement, employers must pay employees who

 2   work more than 40 hours in a week “at a rate not less than one and one-half times the regular

 3   rate at which he is employed.” 29 U.S.C. § 207(a)(1). An “employer” is defined as “any

 4   person acting directly or indirectly in the interest of an employer in relation to an employee…”

 5   28 U.S.C. § 203(d).7 Because neither Mr. nor Mrs. Yu’s duties at the Seal’s Motel trigger the

 6   administrative exception to FLSA’s overtime pay requirements, the Court held in its Order

 7   Granting Plaintiff’s Motion for Partial Summary Judgment that defendants owe the plaintiffs

 8   overtime pay for any of their qualifying work at the Seal’s Motel. Dkt. 67. The issue that

 9   remains is the proper calculation of those wages.

10           B. Legal Standards Governing the Calculation of Overtime Wages

11           Plaintiffs argue that they are entitled to be paid for hours worked “at a rate not less than

12   one and one-half times the [employee’s] regular rate.” RCW 49.46.130. Plaintiffs assert that

13   because they “stayed at Seal’s Motel and virtually worked 24 hours a day, 365 days a year,”

14   except for rare time off went they visited a casino or other places, they must be compensated

15   for all of this time. Dkt. 73 at 3. Plaintiffs assert that it is defendants burden to establish

16   evidence to refute plaintiffs’ claim for “overtime pay for 24 hours a day, 365 days per year,

17   going back to 3 years from the date of filing of this case, which is August 15, 2017, or unpaid

18

19
             7
              The FLSA exempts several categories of employees from the overtime pay
20
     requirement, including “any employee employed in a bona fide . . . administrative . . .
     capacity.” 29 U.S.C. § 213(a)(1). However, as the Court ruled in its August 29, 2018 Order
21
     Granting in Part and Denying in Part Plaintiffs’ Motion for Partial Summary Judgment, Dkt.
     67, neither Mr. or Mrs. Yu’s duties at Seal’s Motel were administrative in nature. “[E]xempt
22
     administrative work is about running a business, not implementing its day-to-day operations.”
     Bollinger, 863 F.Supp.2d at 1049 (quoting Bratt, 912 F.2d at 1070). Defendants concede that
23
     Mr. Yu undertook no administrate tasks, and Mrs. Yu implemented the motel’s day to day
     operations, which involved a variety of duties, but she was not running the business. Rather,
24
     Mr. and Mrs. Kim performed the administrative functions of running the motel themselves.

     MEMORANDUM OPINION - 7
 1   overtime wages from August 16, 2014, to July 31, 2016, the last day of work, based on 28

 2   U.S.C. § 255(a).” Id. at 4.

 3          A salaried employee’s hourly rate must be reverse engineered from a fixed weekly

 4   salary. If the parties fail to establish the number of hours they intended the salary to

 5   compensate, then the default assumption is that the salary was intended to cover forty hours of

 6   work. See Monahan v. Emerald Performance Materials, LLC, 705 F. Supp. 2d 1206 (W.D.

 7   Wash. 2010); Fiore v. PPG Indus., Inc., 169 Wn. App. 325, 344 (2012) (calculating salaried

 8   employees’ regular rate by dividing total compensation by forty hours). In some situations,

 9   courts depart from that default and apply the “fluctuating workweek” approach when, among

10   other things, “there is a clear mutual understanding ... that the fixed salary is compensation

11   (apart from overtime premiums) for the hours worked each workweek, whatever their number,

12   rather than for working 40 hours or some other fixed weekly work period.” Inniss v. Tandy

13   Corp., 141 Wn.2d 517, 525 (2000) (quoting 29 C.F.R. § 778.114).

14          29 C.F.R. § 785.22 governs jobs where employees are specifically on “duty of 24 hours

15   or more.” Specifically, the relevant portions of 29 C.F.R. § 785.22 provide as follows:

16      (a) General. Where an employee is required to be on duty for 24 hours or more, the
            employer and the employee may agree to exclude bona fide meal periods and a bona
17
            fide regularly scheduled sleeping period of not more than 8 hours from hours worked,
18          provided adequate sleeping facilities are furnished by the employer and the employee
            can usually enjoy an uninterrupted night's sleep. If sleeping period is of more than 8
19
            hours, only 8 hours will be credited. Where no expressed or implied agreement to the
20          contrary is present, the 8 hours of sleeping time and lunch periods constitute hours
            worked….
21

22      (b) Interruptions of sleep. If the sleeping period is interrupted by a call to duty, the
            interruption must be counted as hours worked. If the period is interrupted to such an
23
            extent that the employee cannot get a reasonable night's sleep, the entire period must be
24          counted. For enforcement purposes, the Divisions have adopted the rule that if the


     MEMORANDUM OPINION - 8
 1          employee cannot get at least 5 hours’ sleep during the scheduled period the entire time
            is working time. (See Eustice v. Federal Cartridge Corp., 66 F. Supp. 55 (D. Minn.
 2
            1946).)
 3
            In addition, 29 C.F.R. § 785.23 provides that “an employee who resides on his
 4
     employer’s premises on a permanent basis or for extended periods of time is not considered as
 5
     working all the time he is on the premises. Ordinarily, he may engage in normal private
 6
     pursuits and thus have enough time for eating, sleeping, entertaining, and other periods of
 7
     complete freedom from all duties when he may leave the premises for purposes of his own.”
 8
     The provision notes that it “is, of course, difficult to determine the exact hours worked under
 9
     these circumstances and any reasonable agreement of the parties which takes into consideration
10
     all of the pertinent facts will be accepted. This rule would apply, for example, to the pumper
11
     of a stripper well who resides on the premises of his employer and also to a telephone operator
12
     who has the switchboard in her own home.”
13
            In Owens v. Local No. 169, Ass'n of W. Pulp & Paper Worker, the Ninth Circuit
14
     addressed the issue of whether on-call waiting time, i.e., time spent on-call but not actually
15
     working, is compensable overtime under the FLSA. 971 F.2d 347, 350 (9th Cir. 1992). In
16
     Owens, mechanics at a pulp mill sought overtime pay for on-call waiting time, and the court
17
     held that the two predominant factors in determining whether an employee’s on-call waiting
18
     time is compensable overtime are (1) the agreements between the parties and (2) the degree to
19
     which the employee is free to engage in personal activities. Id. (footnotes omitted) (holding
20
     that on-call waiting time was not compensable work because of the express, constructive and
21
     collective bargaining agreements between the parties).
22
            With respect to the first predominant factor, the Ninth Circuit has consistently
23
     acknowledged the possibility of a collective bargaining agreement, constructive agreement, or
24


     MEMORANDUM OPINION - 9
 1   express agreement between the employer and employee regarding compensation for overtime,

 2   which may be relevant to the issue of on-call compensation.8 The existence of such

 3   agreements, if any, can assist the trier of fact in determining whether the parties characterized

 4   the time spent waiting on-call as actual work.9 Following the Owens decision, however, the

 5   court has consistently emphasized that focusing on the parties’ agreements as a predominant

 6   factor is not intended to suggest that agreements are controlling regardless of the character of

 7   the uncompensated time at issue. Id. (citing Tennessee Coal, Iron & R.R. Co. v. Muscoda

 8   Local No. 123, 321 U.S. 590, 602 (1944) (FLSA was not designed to perpetuate contracts

 9   pursuant to which employers fail to compensate employees for work). In Brigham v. Eugene

10   Water & Elec. Bd., 357 F.3d 931, 941 (9th Cir. 2004), the Ninth Circuit Court of Appeal

11   observed although an agreement between the parties is “a particular important benchmark for

12   assessing how many hours the employees actually labored,” such an agreement is not

13   dispositive, and “should be accepted only if it is ‘reasonable’ in light of the ‘pertinent facts.’”

14   Id. “Properly understood . . . the parties’ agreement is just the starting point of the FLSA

15   overtime analysis . . . not its conclusion.” Id. at 942.

16          The second predominant factor in determining whether on-call waiting time is

17   compensable is “the degree to which the employee is free to engage in personal activities.”

18          8
               An agreement may be found if employees are employed pursuant to a “collective
     bargaining agreement that provide[s] overtime compensation for actual call-in work, but not
19
     for other off-duty time.” Owens, 971 at 355. A constructive agreement may arise if employees
     have been informed of the overtime compensation policy and continue to work under the
20
     disclosed terms of the policy. Id. at 354–355. Finally, an express agreement is created if the
     employees voluntarily accept the terms of the policy by becoming employed after an overtime
21
     compensation policy has been implemented. Id. at 355. See also Berry v. County of Sonoma,
     30 F.3d 1174, 1180 (9th Cir. 1994).
22           9
               For example, an agreement between the parties which provides at least some type of
     compensation for on-call waiting time may suggest the parties characterize waiting time as
23
     work. Conversely, an agreement pursuant to which the employees are to be paid only for time
     spent actually working, and not merely waiting to work, may suggest the parties do not
24
     characterize waiting time as work. See Berry, 30 F.3d at 1181.

     MEMORANDUM OPINION - 10
 1   Owens, 971 F.2d at 350. The proper inquiry is “whether [an employee] is so restricted during

 2   on-call hours as to be effectively engaged to wait.” Id. at 354. The Owens court provided an

 3   illustrative, non-exhaustive list of factors to be analyzed in determining the degree to which an

 4   employee is free to engage in personal activities while on-call, which included the following:

 5       (1) whether there was an on-premises living requirement; (2) whether there were
         excessive geographical restrictions on employee's movements; (3) whether the
 6
         frequency of calls was unduly restrictive; (4) whether a fixed time limit for response
 7       was unduly restrictive; (5) whether the on-call employee could easily trade on-call
         responsibilities; (6) whether use of a pager could ease restrictions; and (7) whether
 8
         the employee had actually engaged in personal activities during call-in time.
 9
     Id. at 351 (footnotes omitted). Because “[n]o one factor is dispositive,” id., a court should
10
     balance the factors permitting personal pursuits against the factors restricting personal pursuits
11
     to determine whether the employee is so restricted that he is effectively engaged to wait.
12
     Berry, 30 F.3d at 1183 (holding that all of the relevant factors, except perhaps one, weigh in
13
     favor of concluding the coroners are free to engage in personal activities while on-call).
14
            The court in Brigham, which involved employees of an electric utility who resided on
15
     their employer’s remote premises, noted that “the Owens factors provide a worthy lens through
16
     which to gauge the reasonableness of the parties’ mutual assessment of the work equivalence
17
     of the time spent by employees on duty shifts in their on-premises homes.” Id. at 941 (citing
18
     Owens v. Local No. 169, Ass'n of W. Pulp & Paper Worker, 971 F.2d 347 (9th Cir. 1992)). In
19
     particular, the court noted,
20
           Four of the Owens factors – the existence of an on-premises living requirement,
21         the severity of geographic restrictions, the response time associated with
           emergency alarms and calls, and he viability of pager use- seem somewhat
22         duplicative in the context of on-site residence. Nonetheless, they speak to the
           pressures and other constraints imposed on employees by virtue of their on-call
23         duties, and we see no reason why these factors cannot be accounted for as work
           time equivalents given the ways in which they diminished the otherwise unfettered
24         enjoyment of the employees’ time while on-call.


     MEMORANDUM OPINION - 11
 1
     Id.
 2
            Thus, the Brigham court concluded that “rather than providing employers with an
 3
     exception to the FLDSA overtime pay requirements, § 795.23 simply offers a sound
 4
     methodology for calculating how many hours the employees actually worked within the
 5
     meaning of FLSA. If that number exceeds 40 in a given workweek, the additional hours must
 6
     be paid at the time-and-a-half rate demanded by 29 U.S.C. § 207(a)(1).” Id. at 942.
 7
            C. Calculation of Overtime Wages Owed to Mrs. and Mr. Yu
 8
            1. Credibility of Witnesses
 9
            The difficulty in calculating the hours worked by Mrs. and Mr. Yu in this case is due, in
10
     large part, to the complete lack of truthful testimony offered by the parties. The most credible
11
     witness at trial was Daniel Kim, the son of Mr. and Mrs. Kim, and the nephew of the plaintiffs.
12
     His lack of comfort about testifying against either his parents or his aunt and uncle was
13
     palpable. Moreover, the sparse briefing and evidence presented at trial leave the Court with a
14
     great deal of difficulty in calculating the appropriate amount of hours actually worked.
15
            Mrs. Yu testified that she rarely, if ever, got more than 5 hours of sleep in a night,
16
     because she was continuously disrupted by customers coming in at all hours of the night and
17
     calls from residents staying there. According to her, she was busy 7 days per week on a 24
18
     hour basis for the entire six years she worked there. She subsequently amended her testimony
19
     to account for time she had off on the weekends or occasionally during the week when her
20
     nephew, Daniel Kim, worked at the motel and spelled her. Similarly, Mr. Yu claimed to be
21
     working at the motel on a 24/7 basis, because he lived there and did not get more than five
22
     hours uninterrupted sleep.
23

24


     MEMORANDUM OPINION - 12
 1          Plaintiffs’ testimony that their sleeping period was so frequently interrupted by a call to

 2   duty that they could not get at least 5 hours of sleep during the scheduled period the entire time

 3   was not believable. See 29 C.F.R. § 785.22 (governing jobs where employees are on “duty of

 4   24 hours or more,” and noting the general rule that where an employee cannot get at least 5

 5   hours sleep during the scheduled period the entire time is counted as working time). As a

 6   result, it is not the case that plaintiffs were on duty for 24 hours or more, even though they

 7   lived and slept on the premises.

 8          First, as to Mr. Yu, the evidence showed that he was employed as a handyman, and

 9   could pretty much work the hours he wanted to work. Although he was paid $2,000 per month

10   as salary, there was no credible evidence that he worked even 40 hours per week. He lived at

11   the motel with his wife, and when she got up to let in a late night customer, he allegedly

12   watched on a monitor to make sure she was safe. However, he was not employed as motel

13   security. Moreover, he was often gone, and only occasionally had to monitor his wife as she

14   engaged in after-hours front office room letting, as discussed below. Because there is no

15   credible evidence that he ever worked more than 40 hours per week, Mr. Yu’s claim for

16   damages and unpaid overtime wages fails.

17          Ms. Yu’s testimony about the frequency of overnight interruptions by customers, or her

18   inability to get 5 uninterrupted hours of sleep per night, was also not credible. Her testimony

19   was credible that there were some occasions that she got out of bed to rent a room after official

20   closing hours. However, Daniel Kim’s testimony that after-hour room rentals took place, but

21   were fairly infrequent, was far more credible than that of Ms. Yu.

22          Mrs. Kim’s testimony that Mrs. Yu did not rent rooms after closing was also not

23   credible—nor is her testimony that she instructed Mrs. Yu not to rent rooms after closing.

24


     MEMORANDUM OPINION - 13
 1   Mrs. Kim was aware that Mrs. Yu occasionally rented rooms after closing, notwithstanding

 2   any alleged instructions she may have given Mrs. Yu to the contrary.

 3          2. Application of the Owens Factors to Hours Worked by Mrs. Yu

 4          Accordingly, despite the dearth of credible testimony in this case, the Court has

 5   considered the Owens factors to determine the degree to which Mrs. Yu was free to engage in

 6   personal activities while “on-call” at the motel. See Owens, 971 F.2d at 350. There was an on-

 7   premises living requirement, and Mrs. Yu had to obtain coverage for the front office of the

 8   motel from either her husband or a member of the Kim family before she could leave the

 9   premises. Mrs. Yu testified, however, that she was able to make advance arrangements for

10   coverage from her nephew Daniel Kim or Mrs. Kim when she needed to leave the motel to run

11   errands or engage in personal pursuits. Mrs. Yu also testified that she was frequently able to

12   engage in personal activities, such as watching television, eating, napping, or playing games on

13   her smart phone, during the day. Id.

14          The primary disagreement between the parties, as it relates to the hours worked by Mrs.

15   Yu, appears to relate to the issue of whether the frequency of interruptions by customers –

16   particularly overnight - was unduly restrictive. Id. at 351. See also Berry, 30 F.3d at 1183.

17   Indeed, the vast majority of the testimony at trial related to this single issue. With respect to

18   this Owens factor, the Court has considered the following evidence.

19          The motel’s official hours were 8 a.m. to 10 p.m. After 10 p.m., the office was closed

20   and locked, and the outdoor sign was turned on which would say “No Vacancy.” All of this

21   was designed to discourage people from coming to the office. Thus, the “open” hours of the

22   office were 14 hours per day, and it is undisputed that Mrs. Yu was required to be at the Seal’s

23   Motel during the hours of 8:00 a.m. and 10 p.m. Approximately 60 % of the residents at the

24   Seal Motel during the relevant time period were long term residents who treated the room as


     MEMORANDUM OPINION - 14
 1   their house or apartment. Another significant percentage of the residents stayed on weekly

 2   arrangements, because the rates were less expensive when staying for a week. It was estimated

 3   that the daily guests comprised a small percentage of the customers, perhaps 5 to 10 per day.

 4   The guests staying as a home or on a weekly basis did not generally come to the front desk

 5   after hours, because they were familiar with the operating hours of the front desk. After hour

 6   “transitory” guests who stayed at the motel were primarily there during the summer months,

 7   when there were more tourists.

 8          The best evidence of the frequency of the “after hours” interruptions comes from an

 9   analysis of Exhibit 4, which is a collection of credit card receipts that have been segregated to

10   reflect credit card charges from before 8 a.m. and after 10 p.m. The Court finds Exhibit 4 to be

11   representative in many ways of the after hour activities taking place at the motel during the

12   relevant time period. Specifically, the receipts show more rentals in 2015 than in any other

13   year. Accordingly, the Court undertook an analysis of the credit card receipts for 2015 set out

14   in Exhibit 4, and will use it to draw conclusions for the frequency of after-hour visits.10

15          Specifically, Exhibit 4 indicates that there were 71 credit card after-hour transactions in

16   2015 (after subtracting the 8 entries that reflected room rentals after 8 a.m. but before 9 a.m.).

17   Of those 71 entries, the great majority of them were in the April- July time period. Moreover,

18

19

20          10
                There are, of course, some inherent problems using this extrapolation. First, this
     does not reflect cash room rentals. However, the testimony was that perhaps only twenty
21
     percent of the room rentals were paid for by cash. Most room rentals were paid for by credit
     card or housing voucher payments. Second, there is no indication that Exhibit 4 represents all
22
     of the after-hours credit transactions. The Exhibit was submitted by the plaintiff, based on
     culling credit card transaction documentation from the defendants. However, it is the best
23
     evidence available, and provides a credible basis for determining the truth about the amount of
     after-hours work performed.
24


     MEMORANDUM OPINION - 15
 1   of these 71 entries, many are duplicate receipts11 or duplicate entry times, indicating that more

 2   than one room had been rented at the same time (and therefore there was only a single “wake

 3   up”).12 Of the total “after hours” entries, Daniel Kim could identify Mrs. Yu’s handwriting on

 4   about 35 occasions, several of which were duplicates. The remaining 2015 entries had

 5   someone else’s handwriting on the receipt, or none at all. This evidence corroborates Daniel

 6   Kim’s testimony that although after hours room rentals occurred, they did not occur as

 7   frequently as alleged by Mrs. Yu.

 8          Daniel Kim testified that he would generally work at the motel on weekends – coming

 9   in on Saturday around 5 p.m. and working until closing, and then working Sunday from 8 a.m.

10   to 6 p.m. In addition, he worked at other times throughout the week if Mrs. Yu needed

11   additional coverage. Mr. and Mrs. Kim also said they came in when needed and spelled the

12   plaintiffs, but the extent to which this happened (with the exception of the plaintiffs’ two-

13   month trip to Korea) is not set out credibly in the record.

14          Thus, the evidence indicates that Mrs. Yu worked five days per week (with the

15   exception of the two-month trip to Korea) from 8 a.m. to 10 p.m. On Saturday, she worked

16   from 8 a.m. to 5 p.m., and on Sunday, she worked from 6 p.m. to 10 p.m. In addition, she also

17   worked beyond 10 p.m. on occasion. Following the Court’s analysis of the credit card data,

18
            11
                Daniel Kim testified that usually the room number of the room sold was written on
19
     the credit card receipt, which makes it easier to determine which credit card receipts are simply
     duplicates, as opposed to multiple rooms rented at the same time.
20           12
                See e.g., Exs. 4-1 and 4-2 (duplicate copies of one receipt); 4-8 and 4-38 (duplicate
     copies of one receipt); 4-4 and 4-42 (duplicate copies of 1 receipt) ; 4-9 and 4-45 (duplicate
21
     copies of one receipt); 4-6 and 4-46 (duplicate copies of 1 receipt) 4-29 and 4-33 (two rooms,
     12 minutes apart); 4-12 and 4-47 (duplicates of 1 receipts); 5-50, 4-13, and 4-49 (4-13 and 4-49
22
     duplicates of 1 receipt and 4-50, 12 minutes earlier); 4-14, 4-54, and 4-55 (4-14 and 4-54
     duplicates of 1 receipt, 4-55 separate simultaneous room rental); 4-19 and 4-56 (duplicates of 1
23
     receipts); 4-17 and 4-59 (duplicates of 1 receipt), 4-16, 4-65, and 4-66 (4-16 and 4-66
     duplicates of 1 receipts, 4-65 separate simultaneous room rental); 4-18 and 4-64 (duplicates of
24
     1 receipt); and 4-123 and 4-124 (duplicates of 1 receipt).

     MEMORANDUM OPINION - 16
 1   the Court concludes that the appropriate calculation would lead to Ms. Yu being credited with

 2   one-half hour per week of after-hours duty for April 2015, and 2 hours of after-hours duty per

 3   week from May through July, 2015.13 She would also be entitled to one-half hour of after-duty

 4   work for the months of November and December 2015. The Court will apply the same

 5   calculation for 2016 through the motel sale date of July 31, 2016, and the same calculation for

 6   the period of July 2014 through December 31, 2014.

 7          Accordingly, Mrs. Yu should be credited with a base work credit of 14 hours per day

 8   for 5 days per week (8 a.m. to 10 p.m.). She should also receive credit for weekend work of 9

 9   hours on Saturday and 4 hours on Sunday. This totals 84 hours per week, not counting her

10   after-hours duty. For 2015, her after-hours credit totals 27 hours (or about one-half hour per

11   week for the year). In sum, Ms. Yu should be credited with 84 ½ hours of work per week for

12   the relevant period. It is undisputed that Mrs. Yu took off two months for a trip to Korea to

13   visit her mother, yet she was paid. When calculating the damages, Mr. and Mrs. Kim will be

14   credited with the payments made to Mr. and Mrs. Yu for those two months ($10,000), and

15   those two months will not be included in the calculation of the amounts due. By contrast, Mr.

16   Yu worked no overtime, and so his claim for overtime payments is dismissed.

17          3. Salary Calculation for Mrs. Yu

18          It is undisputed that Mrs. Yu worked in excess of 40 hours per week, and was not paid

19   overtime. Although the Court finds that Mr. Kim believed that Mrs. Yu was exempt from

20   FLSA’s overtime requirements as a managerial employee, based on conversations with other

21   motel managers and the fact that she was paid a salary even when she went to Korea, Mrs. Yu

22   does not meet the managerial test to be exempt from overtime, as this Court has already

23
            13
               Trial testimony establishes that it typically took between 5 and 10 minutes to handle
24
     check-in for a customer.

     MEMORANDUM OPINION - 17
 1   determined. See Dkt. 67 at 6-10. Accordingly, Mrs. Yu was entitled to receive 40 hours of

 2   pay at her ordinary rate. She, however, was also entitled to receive an additional 44 ½ hours of

 3   pay at her overtime rate per week, based on her then pay rate.

 4          From 2013-2016, Mrs. Yu was paid a “salary” of $3,000 per month. To this salary

 5   must be added the housing benefit Mrs. Yu received by staying in the motel. See Bao Yi Yang

 6   v. Shanghai Gourmet, LLC, 471 Fed. Appx. 784, 786 (9th Cir. 2016) (reversing and remanding

 7   for the district court to reassess the FLSA overtime owed to the appellants because “[u]nder the

 8   FLSA . . . [the appellants’] regular rates of pay should have been determined by dividing their

 9   weekly salaries, including the value of the room and board provided to them, by the total

10   number of hours that they worked each week.”). The parties agree that the rental rate for the

11   plaintiffs’ rooms at the motel would have been $1,700. See Dkt. 86 at 11; Dkt. 87 at 3. Mr.

12   and Mrs. Yu’s wage, therefore, must each be increased by $850 per month, as discussed below.

13   Dividing Mrs. Yu’s salary of $3850 by 172 hours per month (4.3 weeks per month x 40 hours

14   of work per week) results in an hourly wage of $22.38. Her overtime hourly wage would

15   therefore be $33.57.14 Accordingly, Ms. Yu should have been paid additional overtime wages

16   of $142,514. From this figure, the unearned vacation pay for the two month trip will be

17   deducted, resulting in a final wage due calculation of $132,514 for the two year period of July

18   31, 2014 through July 31, 2016.

19          D. Liquidated Damages and the Statute of Limitations

20          The FLSA provides that civil actions to enforce the FLSA must be commenced within

21   two years “except that a cause of action arising out of a willful violation may be commenced

22
            14
              Thus, Mrs. Yu’s damages are $33.57 (overtime hourly wage) times 44 ½ hours (the
23
     number of unpaid overtime hours) times the number of weeks she worked from July 31, 2014
     through July 31, 2016. She didn’t work for two months during this time, so the number of
24
     weeks would be 95.4 weeks (104 weeks, minus 8.6 weeks (4.3 weeks per month x 2)).

     MEMORANDUM OPINION - 18
 1   within three years after the cause of action accrued.” 29 U.S.C. § 255(a). In McLaughlin v.

 2   Richland Shoe Co., the U.S. Supreme Court held that in order to establish a willful violation of

 3   the FMLA, a plaintiff must show that “the employer either knew or showed reckless disregard

 4   for the matter of whether its conduct was prohibited by the statute.” 486 U.S. 128, 133 (1988).

 5   See also Alvarez v. IBP, Inc., 339 F.3d 984, 909 (9th Cir. 2003).

 6          In addition, an employer who violates the overtime provisions of the FLSA shall be

 7   liable for the unpaid overtime compensation plus “an additional equal amount as liquidated

 8   damages.” 29 U.S.C. § 216(b). “The court in such action [as authorized by this provision]

 9   shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

10   attorney’s fee to be paid by defendant, and costs of the action.” Id. If the employer shows to

11   the satisfaction of the Court that the violation was in good faith and that the employer had

12   reasonable grounds for believing that its conduct did not violate the FLSA, however, the Court

13   has the discretion to deny or reduce the award of liquidated damages. 29 U.S.C. § 260. To

14   avail itself of this defense, the employer must “establish that it had ‘an honest intention to

15   ascertain and follow the dictates of the Act’ and that it had ‘reasonable grounds for believing

16   that [its] conduct complie[d] with the Act.’” Local 246 Utility Workers Union of America v.

17   Southern California Edison Co., 83 F.3d 292, 298 (9th Cir. 1996) (alterations in original)

18   (quoting Marshall v. Brunner, 668 F.2d 748, 753 (3d Cir. 1982)). If an employer fails to

19   satisfy its burden under § 260, an award of liquidated damages is mandatory. Id. at 297 (citing

20   EEOC v. First Citizens Bank of Billings, 758 F.2d 397, 403 (9th Cir. 1985)). Whether the

21   employer acted in good faith and whether it had objectively reasonable grounds for its action

22   are mixed questions of fact and law. See Flores v. City of San Gabriel, 824 F.3d 890, 904-05

23   (9th Cir. 2016).

24


     MEMORANDUM OPINION - 19
 1          To establish good faith, defendants rely exclusively on the testimony of Mr. Kim that

 2   he believed, albeit erroneously, that the position he offered Mrs. Kim fell within the

 3   managerial exception to the FLSA. This belief was based upon conversations he had with

 4   other local motel owners. The Court found this testimony credible, i.e., Mr. Kim did

 5   subjectively believe that the FLSA was inapplicable, although this belief was not objectively

 6   reasonable under the circumstances. Mr. and Mrs. Kim did not conduct any investigation

 7   regarding their legal obligations to the plaintiffs apart from Mr. Kim’s casual conversations

 8   with other motel owners. Defendants did not seek any professional advice to confirm their

 9   assumptions, and relied instead upon plaintiffs’ failure to complain about the denial of

10   overtime pay. An employer who “failed to take the steps necessary to ensure [its] [ ] practices

11   complied with [FLSA]” and who “offers no evidence to show that it actively endeavored to

12   ensure such compliance” has not satisfied § 260’s heavy burden. Flores, 824 F.3d at 905

13   (citing Alvarez v. IBP, Inc., 339 F.3d 894, 910 (9th Cir. 2003) (alterations in original)).

14          The Court finds that under the circumstances, defendants’ conduct amounted to

15   reckless disregard for whether defendants’ conduct was prohibited by the statute, and therefore

16   was “willful.” Significantly, the Court finds it highly likely that if defendants had hired non-

17   relatives to operate their motel’s front office, they would have conducted a more thorough

18   investigation of their legal obligations as employers. Instead, the defendants took their familial

19   relationship with the plaintiffs for granted, and conducted no such investigation.

20          Despite the defendants’ reckless disregard for whether their treatment of the plaintiffs

21   violated the FLSA, the Court finds that the complicated familial relationship between the

22   parties mitigates against awarding full liquidated damages in this case, or extending the statute

23   of limitations period from two to three years. Although it is clear that defendants wrongfully

24   failed to pay plaintiffs overtime wages, they were also clearly motivated on numerous


     MEMORANDUM OPINION - 20
 1   occasions to help the plaintiffs with their financial struggles. Accordingly, the Court will

 2   award liquidated damages of half the amount of unpaid overtime, or $66,207, and also award

 3   plaintiffs their attorney’s fees and costs of this action. However, it would not be just, or further

 4   the purposes of the Act, to extend the statute of limitations period in this case, which

 5   essentially involves a bitter family dispute.

 6          E. Plaintiffs’ Additional Claims for a $300,000 Business, $30,000 Start Up Cash, and
               the Value of Three Months Rent Plus a Security Deposit
 7
            The parties’ final dispute in this case relates to whether defendants made enforceable
 8
     promises to the plaintiffs to purchase them a new business worth approximately $300,000, gift
 9
     them $30,000 start up cash for a new business, as well as the value of three months rent plus a
10
     security deposit for a new apartment.
11
            In Washington, an implied contract exists if there is an offer; there is an acceptance; the
12
     acceptance is in the terms of the offer; it is communicated to the offeror; there is mutual
13
     intention to contract; and there is a meeting of the minds of the parties. Milone and Tucci, Inc.
14
     v. Bona Fide Builders, Inc., 49 Wash.2d 363, 301 P.2d 759, 762 (1956). There is simply
15
     insufficient evidence to support the conclusion that defendants intended to create a distinct
16
     contract, or that the parties reached a meeting of the minds, with respect to any of plaintiffs’
17
     final claims.
18
            It is undisputed that the parties’ relationship unraveled in August 2016, following
19
     defendants’ sale of the Seal’s Motel. Plaintiffs had moved out of the motel following the sale,
20
     and were living in defendants’ home in Spanaway, Washington. Although Mrs. Kim testified
21
     that prior to the sale of the Seal’s Motel, she had offered to gift $30,000 cash to plaintiffs to
22
     help them start a new business, shortly after the motel sold Mrs. Kim advised Mrs. Yu that she
23
     did not have the $30,000 cash on hand as expected because the sale proceeds were tied up in a
24


     MEMORANDUM OPINION - 21
 1   1031 exchange. Mrs. Kim told Mrs. Yu that she would have to give her the promised $30,000

 2   at a later date, which upset Mrs. Yu and caused plaintiffs to pack up and move out of the

 3   defendants’ home. Although Mrs. Kim also offered to pay for three months rent plus a security

 4   deposit so the plaintiffs could afford to get a new apartment, plaintiffs declined her offer. Mrs.

 5   Yu also told Mrs. Kim that she did not want the promised $30,000 cash. Thus, neither Mrs.

 6   Kim’s offer to gift plaintiffs $30,000 cash, or pay three months rent plus a security deposit,

 7   constituted anything more than an offer of a gift, which was declined by the plaintiffs. There is

 8   no evidence that Mrs. Kim’s offers were made in consideration for services rendered at the

 9   motel, or any other services. Rather, her offers appear to been motivated by the parties’ close,

10   familial relationship.

11          Similarly, plaintiffs’ final contention that the defendants promised to purchase them a

12   new business worth approximately $300,000 when the Seal’s Motel sold in 2016, appears to

13   have been based upon a large misunderstanding between the two families. Plaintiffs contend

14   that defendants dangled an offer to purchase them a new business as inducement to keep the

15   plaintiffs employed at the motel for months before the motel ultimately sold, despite plaintiffs’

16   express dissatisfaction with the dangerous working conditions. Mrs. Yu’s sister, Kyong Jayne

17   Lee, who came to visit after the sale of the motel and lived in the Spanaway home with the two

18   families for several weeks, was also under the impression that the defendants intended to

19   purchase a new commercial business on behalf of the plaintiffs. Ms. Lee testified that the two

20   families took a lot of day trips in the greater Seattle area while the defendants looked for a new

21   commercial investment. Ms. Lee believed that Mr. and Mrs. Kim were going to purchase the

22   new business for the plaintiffs to own and operate as compensation for their years of work at

23   the Seal’s Motel, although she did not hear the specific terms of the agreement discussed

24   during her visit. Mrs. Yu testified that she did not really believe that defendants would ever


     MEMORANDUM OPINION - 22
 1   make good on their promise, and in fact only thought there was a “50/50 chance” that they

 2   would ever follow through.15 However, when the Yus, Kims, and Ms. Lee were all looking at

 3   businesses together worth approximately $200,000-300,000 after the sale of the motel, Mrs. Yu

 4   assumed that one of these businesses would be purchased for her and her husband to own and

 5   operate.

 6          By contrast, defendants testified that they certainly never discussed a sum of $300,000

 7   with plaintiffs, and they also never promised to purchase them a new business to own and

 8   operate. At most, Mr. Kim testified that they had discussed the possibility of giving the

 9   plaintiffs some “start up” money, such as $30,000, to purchase their own business, and this

10   money could then be repaid to defendants at a later date once the business was making a profit.

11   Mr. and Mrs. Kim testified that they were looking at new commercial properties as potential

12   new investments for themselves, and at most, they would have allowed plaintiffs to work there

13   as employees.

14          Especially in light of Mrs. Yu’s testimony that she did not actually expect the

15   defendants to purchase plaintiffs a new business, there is no evidence that a sufficient meeting

16   of the minds occurred with respect to the plaintiffs’ claim for a business valued at

17   approximately $300,000. There is insufficient evidence to support the conclusion that

18   defendants intended to create a contract, or that the parties mutually agreed on the necessary

19   material terms. Accordingly, plaintiffs’ claims for additional compensation based upon

20   allegedly unfulfilled promises made by defendants fail.

21

22

23          15
               Ms. Yu also testified that the specific sum of $300,000 never came up, but
     defendants were looking at businesses such as grocery stores and teriyaki restaurants which
24
     cost approximately $200,000 - $300,000 to purchase.

     MEMORANDUM OPINION - 23
 1                                         IV.    CONCLUSION

 2          Accordingly, the Court finds that Mrs. Yu is entitled to judgment in the amount

 3   of $132,514 for 2015 and 2016, plus liquidated damages of $66,207, for a total judgment of

 4   $198,721, plus attorney’s fees and costs. Mr. Yu is not owed any additional overtime

 5   compensation. Plaintiffs’ remaining claims are DISMISSED with prejudice.

 6          The Clerk is directed to send a copy of this Order to counsel for both parties.

 7          DATED this 17th day of October, 2018.

 8

 9
                                                  A
                                                  JAMES P. DONOHUE
10                                                United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MEMORANDUM OPINION - 24
